Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted July 27, 2022, wherein claims 13 and 20 are amended, claims 21, 22, and 25-32 are canceled, and new claim 33 is introduced.  This application is a national stage application of PCT/IB2018/056283, filed August 20, 2018, which claims benefit of foreign application IT102017000096298, filed August 25, 2017.
Claims 13-20, 23, 24, and 33 are pending in this application.
Claims 13-20, 23, 24, and 33 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted July 27, 2022, with respect to the rejection of claim 20 under 35 USC 112(b) for containing broad limitations followed by narrow limitations, has been fully considered and found to be persuasive to remove the rejection as claim 20 has been amended to specifically define each time and temperature as a single value.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted July 27, 2022, with respect to the rejection of claims 13-15, 17-19, 21, 23, and 24 under 35 USC 103 for being obvious over Taylor et al. in view of Igyor et al. in view of Lyumugabe et al., has been fully considered and found to be persuasive to remove the rejection as independent claim 13 has been amended to specify particular combinations of time and temperature not suggested by the prior art.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted July 27, 2022, with respect to the rejection of claim 16 under 35 USC 103 for being obvious over Taylor et al. in view of Igyor et al. in view of Lyumugabe et al. in view of Tippmann et al., has been fully considered and found to be persuasive to remove the rejection as independent claim 13 has been amended to specify particular combinations of time and temperature not suggested by the prior art.  Therefore the rejection is withdrawn.

	Currently claims 13-20, 23, 24, and 33 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted July 27, 2022, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a process comprising nine steps resulting in a polyphenolic composition.  In particular, after grinding malt grains, splitting the ground grains into two portions, boiling one portion, then thermal cycling the combined portions in a second thermal cycling phase which corresponds to the mashing step in beer production.  The overall process resembles methods used in the production of sorghum beer, as described by Taylor et al., Igyor et al., and Lyumugabe et al., as discussed in the previous office action.  However, the second thermal cycling phase in claim 13 as amended is specifically defined as requiring a specific process involving four separate temperatures of 45-55OC, 63±5OC, 72±5OC, and 76±5OC.  By contrast, the triple-decoction mashing step described by Taylor et al. (Reference of record in previous action) uses temperatures falling within the claimed ranges but much shorter periods of time at the 70OC and 75OC temperatures than required by present claim 13.  The reference Owuama et al. (Reference included with PTO-892) also discloses a similar three-stage decoction process with longer incubation times. (p. 244 figure 1) However, in evaluating the effect of incubation time, (p. 249 last paragraph, p. 251 first paragraph) the authors conclude that longer incubation at the saccharifying temperature of 65OC is to be preferred to longer incubation at the higher temperature of 70OC.  This disclosure does not suggest that one of ordinary skill in the art would have modified the triple decoction process to hold the temperature at 76OC for 100-300 minutes.
	Still further, even attempting to produce a beverage having higher polyphenol content, one of ordinary skill in the art would not have used an extended high-temperature incubation during mashing to accomplish this result.  Methods used to affect the polyphenol content of beer include adding sulfite during mashing as described by Andersen et al., (Reference included with PTO-892) excluding oxygen form the mashing chamber as described by Stephenson et al. (Reference included with PTO-892) or specifically adding hop extracts as described by US pre-grant publication 2007/0254063. (cited in PTO-892) The prior art is silent as to the usefulness of extended high-temperature mashing to increase polyphenol content.
Accordingly, Applicant’s amendment submitted July 27, 2022, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        8/26/2022